

	

		II

		109th CONGRESS

		1st Session

		S. 2024

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16, 2005

			Ms. Murkowski introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To raise the minimum State allocation under

		  section 217(b)(2) of the Cranston-Gonzalez National Affordable Housing

		  Act.

	

	

		1.Short titleThis Act may be cited as the

			 Small State HOME Program Equity Act of

			 2005.

		2.Allocation of

			 resourcesSection 217(b)(2)(A)

			 of the Cranston-Gonzalez National Affordable

			 Housing Act (42 U.S.C. 12747(b)(2)(A))

			 is amended by striking $3,000,000 each place it occurs and

			 inserting $5,000,000.

		

